Citation Nr: 1047566	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  07-29 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been obtained to reopen a 
claim of entitlement to service connection for residuals of a 
right heel infection, and if so, whether service connection is 
warranted for the claimed residuals.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in Boston, 
Massachusetts.  The Veteran testified before the undersigned 
Veterans Law Judge in November 2010; a transcript of that hearing 
is associated with the claims folder.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A July 1956 rating decision denied a claim of entitlement to 
service connection for residuals of a right heel infection.  The 
Veteran was notified of his appellate rights, but did not file a 
notice of disagreement.

2.  Evidence received since the July 1956 rating decision relates 
to an unestablished fact necessary to substantiate the Veteran's 
previously disallowed claim, and raises a reasonable possibility 
of substantiating the claim.

3.  The competent and probative evidence is, at the very least, 
in equipoise as to whether the Veteran has residual scarring as a 
result an in-service right heel abrasion and infection.  





CONCLUSIONS OF LAW

1.  The July 1956 rating decision which denied entitlement to 
service connection for residuals of a right heel infection is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1003 
(2010).

2.  Evidence received since the July 1956 rating decision in 
connection with the Veteran's claim of entitlement to service 
connection for residuals of a right heel infection is new and 
material and the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2010).

3.  Residual scarring of the right heel was incurred during the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the 
Board is granting in full the benefit sought on appeal with 
respect to both issues decided herein.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Analysis

Historically, the Veteran filed a claim for service-related 
compensation benefits for residuals of a right heel infection in 
May 1956.  It was denied by RO rating decision dated in July 
1956.  The RO acknowledged in its decision that the service 
treatment records disclosed treatment for an infected abrasion 
injury of the right heel in August 1943, but found that his 
separation physical was silent for any residual disability.  The 
Veteran was notified of the RO's decision by letter sent in 
August 1956, but did not appeal the decision.  Thus, it became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).  

Subsequent to the May 1956 rating decision, in March 2006, the 
Veteran filed to reopen his claim.  The RO denied his request in 
a July 2006 rating decision and the Veteran timely appealed this 
decision.  The issue of whether to reopen the Veteran's claim of 
entitlement to service connection for a right ankle disorder is 
therefore now before the Board for appellate review.  See 
38 U.S.C.A. § 7104 (West 2002); see also Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  The Board 
acknowledges that it normally would not be able to consider the 
underlying merits of the Veteran's claim because the RO did not 
consider the merits of the claim.  See 38 U.S.C.A. § 7104(a).  
However, in light of the fact that it is granting service 
connection (i.e., the benefit sought on appeal), there is no 
prejudice to the Veteran in the Board considering this issue in 
the first instance.  See Hickson v. Shinseki, 23 Vet. App. 294, 
399-400 (2010).  In fact, remanding the underlying claim for 
adjudication by the RO would only unnecessarily delay a favorable 
decision, which might be interpreted as prejudicial to the 
Veteran.  

New and Material Evidence

Generally, an unappealed rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  However, a 
veteran may request that VA reopen his claim upon the receipt of 
new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  If 
new and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  Id.  Evidence that is "new and 
material" is defined as evidence not previously submitted which 
relates to an unestablished fact necessary to substantiate the 
claim and presents the reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a) (2010).

Since the RO's prior final denial in May 1956, additional 
evidence has been associated with the claims file which the Board 
finds to be both "new" and "material."  Specifically, the 
record contains a November 2009 VA examination report which 
indicates that the Veteran has a linear scar on his right heel 
consistent with the location of his in-service injury.  He has 
also presented competent lay testimony that his heel becomes 
irritated and painful when he wears shoes that rub against the 
heel (and, thus, the scar).  See Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  This evidence is new because the record at the time of 
the prior denial failed to indicate that the Veteran had any 
scarring on his right heel.  Specifically, the separation 
examination report, unlike the Veteran's induction examination, 
did not identify any scars, tattoos, or other markings on his 
body.  Furthermore, it is relevant to the previously disallowed 
claim because scarring is competent evidence of a current 
disability of the right heel.  Finally, the fact that the 
scarring is located where the Veteran's in-service abrasion and 
infection occurred tends to indicate that it may be related to 
the in-service injury.  Thus, this evidence raises a reasonable 
possibility of substantiating a claim for service connection.  
See 38 C.F.R. § 3.303 (2010).  Therefore, seeing as new and 
material evidence has been associated with the claims file since 
the prior final denial, the claim of entitlement to service 
connection for residuals of a right heel infection is considered 
reopened.  38 C.F.R. § 3.156.

Service Connection

Turning to the merits of the underlying claim, pertinent VA law 
and regulations provide that service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303.  Generally, this requires (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); 38 C.F.R. § 3.303(d).  Alternatively, service 
connection may be established either by showing that a chronic 
disability or disease was incurred during service and later 
manifestations of such chronic disability or disease are not due 
to intercurrent cause(s) or that a disorder or disease was 
incurred during service and there is evidence of continuity of 
symptomatology which supports a finding of chronicity since 
service.  38 C.F.R. § 3.303(b).  

As discussed above, the Veteran's service treatment records 
corroborate his lay assertions that he "scraped" his right heel 
while serving on active duty.  The August 1943 clinical record 
reflects that he sustained an "abrasion" of the right heel 
which became infected; the diagnosis provided was cellulitis of 
the right foot.  The January 1946 service separation examination 
report is silent for any mention of the injury or any residual 
scarring.  Pertinent to the current appeal, however, this report 
fails to provide an accounting of the various marks, scars, etc., 
found on the Veteran's body.  Conversely, the January 1943 
induction examination report clearly documents all such markings 
and there is no scar identified on the right heel.  As such, the 
presumption of soundness at entrance applies.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2010).  

The Veteran contends that the injury to his right heel never 
fully resolved.  He has submitted lay statements that his heel 
becomes sore when it makes continued contact with his shoe.  The 
contemporaneous treatment records fail to show any complaints of 
soreness in the heel or any diagnosis of a right heel disability.  
Rather, such records show that he has been diagnosed with 
diabetic peripheral neuropathy of the feet manifested by numbness 
on the bottom of his feet.  However, the November 2009 VA 
examiner observed that the Veteran has a one centimeter (cm) by 
one-sixteenth cm linear scar on his right heel at the site of the 
initial in-service injury.  The scar was not painful on 
examination, but as previously discussed, the Veteran has 
complained of soreness with continued contact and friction.  The 
November 2009 VA examiner concluded that the in-service infection 
to the Veteran's heel had resolved, but diagnosed him with a 
"scar(s) due to laceration."  

The Board is satisfied that the November 2009 examining 
physician's statements demonstrate that the Veteran has residual 
scarring from his in-service right heel abrasion and infection.  
Although there is no mention of any scarring in the service 
treatment records, the separation examination report was not 
entirely complete as to information regarding pertinent markings 
on the Veteran's body.  Moreover, the more recent examination 
findings correspond to the location of the in-service injury.  
Therefore, affording all reasonable doubt in favor of the 
Veteran, the Board finds that the evidence establishes that the 
scar located on the Veteran's right heel is a residual of his in-
service injury.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 C.F.R. § 3.102 (2010).  
Thus, service connection is warranted for this residual 
disability.  


ORDER

The Veteran's previously denied claim of entitlement to service 
connection for residuals of a right heel infection is considered 
reopened.

Service connection is granted for residual scarring of a right 
heel infection.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


